Citation Nr: 9922999	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  93-04 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for a perforated right 
tympanic membrane with intermittent otitis media, bilateral, 
currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable rating for defective hearing 
in the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This appeal was previously before the Board in 
February 1995 and September 1996.  In May 1999, by agreement 
of the parties at a hearing in April 1996 before the 
undersigned member of the Board, the veteran through his 
representative submitted several additional medical reports 
for initial consideration in connection with the current 
appeal.  


FINDINGS OF FACT

1.  The veteran's perforated right tympanic membrane with 
intermittent otitis media, bilateral, is manifested by 
occasional drainage and occasional dizziness when walking; 
there is no medical evidence of chronic and severe 
labyrinthitis with tinnitus, dizziness and occasional 
staggering, mild Meniere's syndrome with aural vertigo and 
deafness, or chronic mastoiditis.

2.  A recent VA audiological examination demonstrated an 
average 68 decibel loss, coupled with a speech recognition 
score of 64 percent in the right ear; there was complete 
sensorineural hearing loss in the left ear.  





CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for a perforated right tympanic membrane with 
intermittent otitis media, bilateral, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1- 4.14, 
4.87a, Diagnostic Code 6200 (1998).

2.  The schedular criteria for a compensable evaluation for 
defective hearing in the right ear are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that evaluations assigned 
for his right ear hearing loss and perforated right tympanic 
membrane with intermittent suppurative otitis media do not 
accurately reflect the severity of those disabilities.  A 
mere allegation that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased rating.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 
632 (1992).  Accordingly, the Board finds that the veteran's 
claims for increased ratings are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed to the extent possible, including those actions 
requested in the Boar's remands to the RO, and all evidence 
necessary for equitable resolution of the issues on appeal 
has been obtained.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Certain portions of 38 C.F.R. Part 4 pertaining to the rating 
criteria for diseases of the ear and other sense organs were 
changed, effective June 10, 1999.  See 64 FR 25202, May 11, 
1999.  When a law or regulation changes after a claim has 
been filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran generally applies.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  After reviewing the regulations in effect 
at the time of the veteran's claim and the changes effective 
June 10, 1999, the Board finds that the June 10, 1999 
amendments did not substantively change the criteria 
pertinent to the veteran's disabilities, but rather added 
current medical terminology and unambiguous criteria.

In a February 1964 decision, the Board granted service 
connection by aggravation for perforation of the right 
tympanic membrane.  In implementing this decision after a VA 
examination, the RO in April 1964 assigned noncompensable 
disability ratings for both right ear defective hearing and 
perforation of the right tympanic membrane, with intermittent 
right ear otitis media, non-suppurative.  In a March 1965 
rating decision the veteran was granted a 10 percent 
disability rating for perforation of the right tympanic 
membrane with intermittent suppurative otitis media. 

In a May 1998 rating decision, the RO extended the grant of 
service connection for otitis media to both ears, 
characterizing the veteran's disability as perforation of the 
right tympanic membrane with intermittent otitis media, 
bilateral.  The RO continued the 10 percent disability rating 
for that disability.  Since the 10 percent disability rating 
for perforation of the right tympanic membrane with 
intermittent otitis media has been in effect for over 20 
years, the rating is protected and may not be reduced 
regardless of the current manifestations of disability shown.  
See 38 U.S.C.A. § 110 (West 1991).

At a May 1995 VA ear disease examination, the veteran denied 
tinnitus or vertigo.  The right side tympanic membrane 
appeared intact.  There was moderate tympanosclerosis of the 
drum.  The diagnoses were left chronic otitis media and 
bilateral sensorineural hearing loss.  

A January 1999 VA audiological evaluation revealed an average 
68 decibel loss and a speech recognition score of 64 percent 
in the right ear.  A May 1999 letter from the veteran's VA 
audiologist indicated that the veteran had complete 
sensorineural hearing loss in his left ear.  The audiologist 
reported that the veteran's right ear had progressed from a 
mild to severe sensorineural hearing loss in October 1991 to 
the current moderate to profound sensorineural hearing loss.  
In a May 1999 letter, the veteran's private otolaryngologist, 
Paul W. Babcock, M.D., made similar comments.  Dr. Babcock 
stated that the veteran had worn a hearing aid since 1986 and 
indicated that his hearing loss would continue to increase in 
the years to come.

At his most recent hearing before the undersigned Board 
member in April 1999, the veteran testified that he had 
occasional problems with drainage and dizziness when walking.  
He explained that he had a difficult problem hearing someone 
unless they were looking right at him.  He had tremendous 
difficulty hearing in crowds.  The veteran indicated that he 
had retired from his job as an automobile parts 
representative two years prior to the hearing.  Hearing 
difficulties did influence his decision to retire.  However, 
he stated that he could have kept working a couple of more 
years, but he no longer felt comfortable in the job.  He 
stated that his customers had been understanding of his 
problem and they never complained about it.  He indicated 
that he was no longer comfortable in social settings.  

The veteran further testified that had to be extremely 
careful about getting water in his ear because any drop of 
water seemed to create some sort of infection, mostly in the 
external ear.  He estimated that he took 2-3 days off five to 
six times a year during his last years of employment due to 
his ear problems.  The veteran remarked that it was very 
difficult to explain to others the way hearing loss would 
diminish his social life and occupational life.  


I.  Perforation of the right tympanic membrane 
with intermittent otitis media.

The veteran's service-connected perforated right tympanic 
membrane with intermittent otitis media, bilateral, is rated 
as 10 percent disabling under Diagnostic Code 6200.  Under 
this code, a 10 percent disability evaluation, which is the 
maximum allowed, is awarded for chronic suppurative otitis 
media during the continuance of the suppurative process.  The 
veteran has described recurrent infections of the external 
ear, rather than middle ear infections, particularly after 
exposure to water, but a higher rating is not provided for 
such infections.  A 10 percent rating is the maximum rating 
contemplated for active disease of the auditory canal under 
Diagnostic Code 6210.  A perforation of the tympanic membrane 
is noncompensable (0 percent) under Diagnostic Code 6211.  

As to the applicability of other closely related diagnostic 
codes which might provide a higher rating, a 30 percent 
disability evaluation may be assigned for chronic and severe 
labyrinthitis with tinnitus, dizziness and occasional 
staggering.  See 38 C.F.R. § 4.87a, Diagnostic Code 6204 
(1998).  A 30 percent disability evaluation is also assigned 
where the veteran presents evidence of mild Meniere's 
syndrome with aural vertigo and deafness.  See 38 C.F.R. § 
4.87a, Diagnostic Code 6205 (1998).  If the veteran presents 
evidence of chronic mastoiditis, the disability is rated as 
impairment of hearing (hearing loss) with suppuration.  See 
38 C.F.R. § 4.87a, Diagnostic Code 6206 (1998).

In this case, however, the medical evidence does not 
demonstrate that the veteran suffers from chronic and severe 
labyrinthitis with tinnitus, dizziness and occasional 
staggering.  Further, there is no medical evidence showing 
that he has Meniere's syndrome with aural vertigo and 
deafness, or that he suffers from chronic mastoiditis.  As 
such, the criteria for a rating in excess of 10 for a 
perforated right tympanic membrane with intermittent otitis 
media, bilateral, are not met.




II.  Defective hearing of the right ear

The determination of the degree of hearing impairment is 
based on the results of controlled speech discrimination 
tests together with an average of hearing threshold levels as 
measured by pure tone audiometry.  38 C.F.R. § 4.85.  The 
Rating Schedule establishes 11 levels of hearing impairment, 
with least impairment at level I, to greatest impairment at 
level XI.  38 C.F.R. § 4.87, Table VI.  The evaluations are 
intended to make proper allowance for improvement by hearing 
aids.  38 C.F.R. § 4.86 (1998).  If a veteran has service-
connected hearing loss in one ear and nonservice-connected 
hearing loss in the other ear, the hearing in the ear having 
nonservice-connected loss should be considered normal for 
purposes of computing the service-connected disability 
rating, unless the veteran is totally deaf in both ears.  
VAOPGCPREC 32-97 (August 29, 1997); 38 U.S.C.A. § 1160(a); 38 
C.F.R. § 3.383(a)(3); Boyer v. West, 11 Vet. App. 477 (1998). 

As January 1999 VA audiological testing reveals an average 
68-decibel loss and a speech recognition score of 64 percent 
in the right ear, a numeric designation of VII is warranted 
under 38 C.F.R. § 4.85, Table VI.  Since the veteran has 
nonservice-connected hearing loss in the other ear and he is 
not totally deaf in both ears, the hearing in the ear having 
nonservice-connected loss must be considered normal for 
purposes of computing the service-connected disability 
rating.  Boyer.  Accordingly, he must be considered to have 
level I hearing in the left ear and level VII hearing on the 
right.  

When these results are applied under Table VII, the 
appropriate percentage evaluation is 0 percent 
(noncompensable), designated as Diagnostic Code 6100.  
38 C.F.R. §§ 4.85, 4.87.  The Board observes that the 
"[a]ssignment of disability ratings for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1993).  Thus, the presently 
assigned noncompensable evaluation is compatible with the 
veteran's right ear defective hearing and a preponderance of 
the evidence is against a higher evaluation for this 
disability.  

III.  Conclusion

In light of the veteran's statements and testimony, the Board 
has also considered whether the claims warrant on an extra-
schedular basis under 38 C.F.R. § 3.321(b)(1).  Such ratings 
may be assigned in cases presenting unusual disability 
pictures with frequent hospitalization or marked interference 
with employment.  In his testimony, which the Board finds 
credible, the veteran emphasized that his diminishing hearing 
interfered, in  essence, with the quality of his everyday 
life to the point that he had almost become a "loner." 

There is no indication in the record that the veteran's 
service-connected hearing loss has necessitated frequent 
hospitalizations and he does not so contend.  The Board 
realizes that the veteran has a serious hearing loss.  
However, although the veteran did testify that it had caused 
him to miss some work, the Board does not find that his 
service-connected hearing loss has caused a marked 
interference with his employment.  Even disregarding the 
extent of the veteran's nonservice-connected hearing loss, 
the Board notes his testimony wherein he stated that he could 
have continued to work had he so desired and it appears that 
his hearing difficulties were not the only reason he retired.  

This is not to say that the veteran's over-all hearing loss 
was not and is not a detriment in his day-to-day activities.  
The veteran's benefits system, however, was designed by 
Congress to compensate veterans only for vocational loss.  
The criteria for an extra-schedular rating are limited.  
Apart from his testimony, the veteran did not submit evidence 
of marked interference with employment or identify duties he 
could no longer perform solely as a result of the service-
connected hearing loss in his right ear.  At this point, 
however, the Board is unable to conclude that an extra-
schedular rating is warranted for the right ear.  
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 




ORDER

Entitlement to a rating in excess of 10 percent for a 
perforated right tympanic membrane with intermittent otitis 
media, bilateral, is denied.

Entitlement to a compensable rating for defective hearing in 
the right ear is denied.



		
	CHARLES E. HOGEBOOM	
	Member, Board of Veterans' Appeals

